Citation Nr: 1707834	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to March 1, 2012, and in excess of 30 percent beginning May 1, 2013, for service-connected residuals of a fracture to the left femur. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in November 2007 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim for an increased rating was originally filed in August 2007.  In November 2007, a ratings decision was issued that increased the Veteran's rating for his service-connected residuals of a left femur fracture to 20%.  In May 2008, the Veteran requested that the rating be reconsidered because he believed the rating was incorrect, this functioned as a notice of disagreement.  See Mitchell v. McDonald, 27 Vet. App. 431 (2015).  

Also, in the May 2008 statement, the Veteran made a claim for entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy.  In November 2008, a rating decision was issued that continued the rating for residuals of a left femur fracture at 20 percent, and denied the Veteran's claim for service connection.  He perfected appeal on both issues in an April 2010 VA Form 9.  

The 20 percent rating was established under Diagnostic Code 5255 for residuals of a left femur fracture.  However, during the pendency of the appeal, the Veteran had a total left knee arthroplasty (TKA).  In February 2015, a ratings decision established a rating by analogy under Diagnostic Code 5055 for the residuals of the Veteran's left femur fracture, granting a temporary total rating from March 1, 2012, to April 31, 2013.  From May 1, 2013 forward, the Veteran's residuals of a left femur fracture have been rated at 30 percent.  

The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v Brown 6 Vet App 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the issue of an increased rating for residuals of a left femur fracture is still in controversy and on appeal.  Id.

The Veteran appeared at a videoconference hearing at the RO in January 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issues of entitlement to a disability rating in excess of 20 percent prior to March 1, 2012, and in excess of 30 percent beginning May 1, 2013, for service-connected residuals of a fracture to the left femur and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the January 2017 Board videoconference hearing, prior to the promulgation of a decision on the appeal, the Veteran's attorney indicated that the Veteran requested to withdraw the appeal of his claim of entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During the January 2017 Board videoconference hearing, the Veteran's attorney stated that the Veteran wished to withdraw his appeal of his claim of entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy is dismissed..  See Hearing Transcript, pg. 2.  This request was also documented in a December 2016 statement in support of the claim.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is, therefore, dismissed


ORDER

The claim of entitlement to service connection for a left leg disability claimed as floating kneecap, lateral knee instability, and left leg length discrepancy is dismissed.


REMAND

Increased Rating for Residuals of a Left Femur Fracture

The Veteran's service-connected residuals of a left femur fracture have been rated in relation to the knee impairment first under Diagnostic Code 5255 through March 2012 and thereafter by analogy under Diagnostic Code 5055.  

There have been four examinations to evaluate the impairment since the Veteran filed his claim in August 2007.  One in October 2007, one in October 2008, one in April 2015, and one in January 2017.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations provided are not adequate because they do not provide the necessary information needed to adjudicate the Veteran's claim. 

In particular, the examinations do not adequately address the Veteran's functional loss of movement due to pain or flare-ups.  Both the April 2015 and January 2017 examinations identify that the Veteran has flare-ups, but do not adequately identify the functional loss associated with those flare-ups.  The April 2015 examination only states that the Veteran has "stiffness," and the January 2017 examination notes there is decreased range of motion, but does not quantify the decrease.  VA must address the functional loss caused by pain, weakness, fatigability, or flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  As the examinations do not provided an adequate description of the functional loss for rating purposes, the claim must be remanded. 

Further, the Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, the four VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  As such, another examination is needed to assess the current severity of the Veteran's residuals of a left femur fracture. 

TDIU

When evidence of unemployability is submitted during the course of an appeal for an increased disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the Veteran's hearing, he stated that he had lost jobs because of his service-connected residuals of a left femur fracture.  See Hearing Transcript, at 8-9.  He has specifically alleged that he could not perform his job at the Post Office and that he could not complete the training to work at FedEx because of his service-connected disabilities.  These statements indicate the Veteran's service-connected disabilities may prevent him from obtaining or following a substantially gainful occupation; therefore TDIU has been raised and is before the Board.  

The record is insufficient to adjudicate the issue of a TDIU, however.  As opposed to a disability rating based on rating schedule, which is based on the average impairment in earning capacity caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice at 452.  In this case, the record does not contain the information necessary to determine if the Veteran's service-connected disabilities render him unemployable because the record does not contain information about the Veteran's employment history and vocational background.  Therefore, the issue of entitlement to a TDIU must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding private treatment records and VA records relevant to the Veteran's disabilities.  

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected residuals of a left femur fracture.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the residuals of a left femur fracture, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  

The supporting rationale for all opinions expressed must be provided

4.  Complete any development necessary to adjudicate the Veteran's claim of TDIU.

5.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


